                                                                       ,
                                                                                FILED
                                                                               CLERK'S OFFICE
                                                                        Us DISTRICT COURT E.D.N.Y.
 UNITED STATES DISTRICT COURT                                          ^ OCT3O20I8 ^
 EASTERN DISTRICT OF NEW YORK
                                               -X
                                                                       Brooklyn ofrce
 UNITED STATES OF AMERICA,

                         Plaintiff,

         - against-                                                MEMORANDUM DECISION
                                                                   AND ORDER
                                                                   l:16-cv-06564(AMD)(RLM)
 TWO HUNDRED SEVENTY-TWO
 THOUSAND DOLLARS AND NO
 CENTS ($272,000), MORE OR LESS,
 IN UNITED STATES CURRENCY
 SEIZED FROM RESIDENCE OF
 YUAHUA ZHU AT 14 WIMBLEDON
 COURT,JERICHO,NEW YORK,
 ON OR ABOUT JUNE 6,2016, AND
 ALL PROCEEDS TRACEABLE
 THERETO,

                         Defendants in rem.

                                               X


 ANN M.DONNELLY,United States District Judge:

         On November 23,2016,the United States of America commenced this civil forfeiture

 action in rem, pursuant to 18 U.S.C. § 981(a)(1)(A) and 21 U.S.C, § 881(a)(6), alleging that

$272,000 of seized funds("the Defendant Funds") were forfeited and condemned to the use and

 benefit ofthe United States of America in connection with a money laundering transaction or

attempted transaction. (ECF No. 1 at 1-2.)^ On December 2,2016,1 issued a seizure warrant for

the Defendant Funds. (ECF No.6.) On March 11,2017, claimant Wayne Zou("Zhou")filed a

claim pursuant to FRCP SUPP AMC Rule G (G)(5)(a)(i)(C), asserting ownership of$250,000 of

the Defendant Funds. (ECF No. 13.)



'On January 25,2017, Yuhua Zhu ("Zhu"), the resident ofthe premises where the Defendant Funds were found,
filed a claim alleging she was the owner of$22,000 ofthe Defendant Funds. (ECF No. 11.) On June 18, 2018,Zhu
reached a settlement with the Government resolving her claim. (ECF No,40.)

                                                      1
       On April 13, 2018,Zhou's counsel moved to withdraw from representing Zhou. (ECF

Nos. 28, 29.) On April 13, 2018, Judge Roanne Mann deferred her ruling on the motion because

counsel had not stated whether Zhou consented to their motion; she ordered counsel and Zhou to

attend a status conference on April 25,2018. On April 18, 2018,Zhou's counsel informed the

Court that Zhou had not responded to any oftheir communications for over a year. (ECF No.

30.) On April 19,2018, Judge Mann warned that ifZhou did not appear at the April 25, 2018

conference or participate in this action, she would recommend that his claim be dismissed with

prejudice for failure to prosecute. (ECF No. 31.) Zhou did not appear at the April 25^

conference and Judge Mann granted his attorney's motion to withdraw. (ECF No. 35.) She also

gave Zhou "one final opportunity to demonstrate his desire to prosecute his claim to the seized

funds," and directed Zhou to "show cause, in writing, by April 30,2018, why a defaultjudgment

should not be entered against him, dismissing his claim to the funds." (Jd.) Zhou did not

respond or otherwise comply with Judge Mann's order.

       On July 18, 2018,the Government moved to dismiss Zhou's claim for lack of

prosecution, (ECF No.42.) Judge Mann directed Zhou to respond to the application by July 27,

2018,and warned that ifZhou did not comply with her order "his claim to the funds will likely

be extinguished." (July 19, 2018 Order.) To date, Zhou has not complied with Judge Mann's

order or taken any further action with respect to his claim.

        In a Report and Recommendation issued on October 12, 2018, Judge Mann

recommended that I strike Zhou's claim for failure to comply with the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions and enterjudgment in favor ofthe

Government. (ECF No. 44.) No objections have been filed to the Report and Recommendation,

and the time for doing so has passed. {Id.)
       In reviewing a Report and Recommendation, a district court "may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b)(1)(C). If no party has objected to the magistrate judge's recommendation,"a

district court need only satisfy itself that there is no clear error on the face of the record." Urena

V. New York, 160 F. Supp. 2d 606,609-10(S.D.N.Y. 2001){quoting Nelson v. Smith, 618 F.

Supp. 1186,1189(S.D.N.Y. 1985)).

       1 have carefully reviewed Judge Mann's thoughtful and cogent Report and

Recommendation, and find no error. Accordingly, I adopt the Report and Recommendation in

its entirety. Zhou's claim to the Defendant Funds is stricken and default judgment is entered in

the Government's favor.




SO ORDERED.

                                                        s/Ann M. Donnelly
                                                       Ann M. Donnelly
                                                       United States District Judge

Dated: Brooklyn, New York
       October 30, 2018
